                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                               EASTERN DIVISION



ROBERT DOUGLAS CLARK, III,               No. ED CV 20-01529-MWF (DFM)

          Petitioner,                    Order Accepting Report and
                                         Recommendation of United States
             v.                          Magistrate Judge

W.L. MONTGOMERY,

          Respondent.



      Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
records on file herein, and the Report and Recommendation of the United
States Magistrate Judge. Further, the Court has engaged in a de novo review of
those portions of the Report and Recommendation to which objections have
been made. The Court accepts the report, findings, and recommendations of
the Magistrate Judge.
      IT IS THEREFORE ORDERED that Judgment be entered dismissing
the Petition with prejudice.


Date: June 29, 2021                       ___________________________
                                          MICHAEL W. FITZGERALD
                                          United States District Judge
